           Case 5:20-cv-00585-R Document 8 Filed 08/07/20 Page 1 of 2




                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

IMMANUEL GERALD MITCHELL                      )
                                              )
                     Petitioner,              )
                                              )
v.                                            )          CIV-20-585-R
                                              )
SCOTT CROW,                                   )
                                              )
                     Respondent.              )

                                          ORDER

       Petitioner, appearing pro se, filed a Petition for Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254 on June 19, 2020. Doc. No. 1. He also filed a Motion for Leave to Proceed

In Forma Pauperis. Doc. No. 6. In accordance with 28 U.S.C. § 636(b)(1)(B) and (C), the

Court referred the matter to United States Magistrate Judge Shon T. Erwin for preliminary

review. On July 16, 2020, Judge Erwin issued a Report and Recommendation wherein he

recommended the Court deny Petitioner’s motion to proceed in forma pauperis because he

has sufficient funds to prepay the filing fee, and dismiss his petition for a writ of habeas

corpus without prejudice unless Petitioner pays the filing fee by August 5, 2020. Judge

Erwin also provided Petitioner the option to file an objection to his Report and

Recommendation by August 3, 2020.

       The record reflects that Petitioner has not paid his filing fee, nor has he objected to

the Report and Recommendation within the time limits prescribed therein or sought an

extension of time in which to respond. Accordingly, the Court hereby adopts the Report

and Recommendation in its entirety. Mr. Mitchell’s Motion to Proceed In Forma Pauperis,


                                              1
          Case 5:20-cv-00585-R Document 8 Filed 08/07/20 Page 2 of 2




Doc. No. 6, is denied; his Petition for Writ of Habeas Corpus, Doc. No. 1, is dismissed

without prejudice.

      IT IS SO ORDERED this 7th day of August 2020.




                                          2
